Citation Nr: 1809448	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for right leg sciatica, to include as secondary to a back disability. 

3.  Entitlement to service connection for right hip disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.

5.  Entitlement to service connection for right foot disability.

6.  Entitlement to service connection for left foot disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1981and August 2004 to July 2005.  The Veteran also had periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) as a member of the United States Naval Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017 the Veteran testified in a Video Conference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The competent and credible evidence supports a finding that the Veteran's lumbar degenerative disc disease (DDD) is causally related to service.

2.  The competent and credible evidence supports a finding that the Veteran's right leg sciatica is secondary to his now service-connected lumbar DDD.

3.  The competent and credible evidence supports a finding that the Veteran's right hip degenerative arthritis is causally related to service.

4.  The competent and credible evidence supports a finding that the Veteran's major depressive disorder is causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar degenerative disc disease  have been met.  38 U.S.C. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for right leg sciatica, to include as secondary to lumbar DDD, have been met.  38 U.S.C. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3.  The criteria for service connection for right hip degenerative arthritis have been met.  38 U.S.C. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

4.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A.  Lumbar Spine DDD

The Veteran seeks entitlement to service connection for lumbar spine DDD.  The Veteran's service treatment records (STRs) document complaints of back pain in April 1980 which was characterized as "apparent muscle strain, subacute with spasm."

The Veteran through lay statements, including testimony before the undersigned VLJ, that he injured his back again when he fell off a piece of equipment during his second period of active duty in Iraq.  He characterized the main injury in the fall as to his right knee but also indicated that his back began to bother him in the days after the incident.

The Veteran's post-service treatment records reveal that he began reporting for treatment for back pain in June 2010.  A magnetic resonance imaging (MRI) of the Veteran's back revealed L4-L5 and L5-S1 disc bulging and multi-level facet joint degenerative changes.  The Veteran underwent a VA examination in September 2010.  With regard to the history of the Veteran's back disability the examiner listed the date of onset as April 1980.  The examiner also documented the Veteran's contentions that not all events surrounding his back injury are documented because they occurred while he was in a combat zone in Iraq.  The Veteran specifically pointed to the extensive driving on rough terrain roads in Iraq, working on heavy equipment, weight from his body armor and equipment contributed to his back pain, and an incident in which he injured his knee.  The examiner diagnosed lumbar spine DDD and opined that it was less likely as not caused by or a result of the Veteran's military service.  No further rationale was offered.

In March 2012 the Veteran submitted a statement reiterating his experiences with back injuries during both periods of his active duty service.  In June 2016 the Veteran underwent a private lumbar spine consultation and examination.  The private examiner, Dr. P.Y., described the Veteran's physical injury history to include the fall he sustained while on active duty in Iraq, while he was in a combat zone, in which his primary injury was to his right knee.  The physician further opine that since that injury the Veteran developed low back pain associated with "well advanced degenerative joint disease, chronic discopathy, and osteoarthritis of the lumbar spine."  Dr. P.Y. concluded that it was more likely than not that the Veteran's lumbar spine disorders were directly and causally related to the fall injury and therefore directly and causally related to the Veteran's military service. 

In May 2017 the Veteran testified before the undersigned VLJ regarding his back condition.  Following the fall injury in Iraq the Veteran stated that he was treated for his right knee but began experiencing back pain shortly thereafter, for which he was given additional Motrin.  The Veteran further explained the fall injury, again reiterating that he felt his knee go out when he jumped off a piece of equipment and began experiencing back pain "a few days later."

The Board finds that the entitlement to service connection for lumbar DDD is warranted.  The Veteran has a current lumbar spine disability, diagnosed as lumbar spine DDD by both VA and private physicians of record.  The Veteran is competent to state what he experiences.  As such the Veteran is competent to state what he experienced following the fall he described in service.  The Board also finds the Veteran's reports of the circumstances surrounding the injury to be credible, namely that they occurred inside an active combat zone and therefore that he did not seek out any real treatment.

The Veteran's claims file contains two medical opinions regarding a nexus to service for the Veteran's lumbar spine DDD.  The first was conducted in September 2010 by a VA examiner.  The examiner documented the Veteran's statements regarding his injury in Iraq and opined that it was less likely than not that the Veteran's lumbar spine DDD was cause by or a result of his military service.  However, the examiner did not provide any rationale for the opinion offered.  Therefore, the Board finds that the September 2010 VA examination and opinion to be inadequate.  What is left is the competent and credible medical opinion offered by Dr. P.Y.. The private physician physically examined the Veteran and considered his description of the injury he sustained in Iraq before opining that it was at least as likely as not that the Veteran's lumbar spine DDD was directly and causally related to the injury.

With a current diagnosis and credible reports of an in-service injury, the competent and credible opinion of Dr. P.Y. establishes the required nexus between the events and the Veteran's current lumbar spine DDD.  Therefore, the Board finds that entitlement to service connection for lumbar spine DDD is granted.

B.  Right Leg Sciatica

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that his right leg sciatica is secondary to his lumbar spine DDD.  The Veteran's STRs and separation examination are silent for any right leg sciatica complaints or treatments in service. 

Post service VA treatment records from June 2010 indicate that the Veteran reported occasional radiating pain into the right hip area.  January 2011 VA treatment notes assessed the Veteran with right hip/leg sciatica.  

In March 2012 the Veteran submitted a statement regarding his right leg sciatica.  He stated that while "performing my two week annual duty at Dt. Belvoir, Virginia in early 1996...[he] got up to leave and the pain down [his] leg was un-bearable."  He further stated that he went to sick call and was given some stretches, over the counter pain medication, and told it was sciatica.

In June 2016 the Veteran underwent a private consultation and examination regarding his right leg sciatic pain.  The private physician, Dr. P.Y. diagnosed the Veteran with discogenic right sciatic radicular pain and partial paralysis of the right sciatic nerve.  Dr. P.Y. opined that it was more likely than not that this diagnosis was directly and causally related to the progression of the Veteran's lumbar spine DDD.

In May 2017 in his testimony before the undersigned, the Veteran reiterated the circumstances by which he first noticed his sciatica.  He described the pain as radiating from his backside down to his toes, on the right side, and feeling like an ice pick.  He further indicated that he was not sent for any follow up treatment after the doctor gave him some stretching exercises, but following his period of active duty in Iraq his right leg sciatica began causing increased pain "to the point where [he] couldn't sleep at night."

The Board finds that the entitlement to service connection for right leg sciatica is warranted.  The Veteran has been assessed and diagnosed with right leg sciatica by both VA and private physicians.  Previously, the Veteran's claim was denied based primarily on the fact that the Veteran's lumbar spine DDD, which right leg sciatica is claimed as secondary to, was not a service-connected disability.  However, in light of the Board's above decision the Veteran's lumbar spine DDD has now been service-connected.  What is left to consider is the competent and credible medical opinion of Dr. P.Y. that the Veteran's right leg sciatica is directly and causally related to the Veteran's, now service-connected, lumbar spine DDD.  Therefore, the Board finds that entitlement to service connection for right leg sciatica, as secondary to lumbar spine DDD is granted.

C.  Right Hip Degenerative Arthritis

The Veteran seeks entitlement to service connection for right hip degenerative arthritis.  The Veteran's STRs and separation examination are silent for any complaints or treatments for right hip osteoarthritis.

December 2009 VA treatment records include an X-ray of the Veteran's right hip.  The imaging results showed moderate osteoarthritis of the right hip joint.  In March 2012 the Veteran submitted a statement regarding his right hip arthritis.  In his statement the Veteran indicated that he believed that the etiology of the his right hip degenerative arthritis was the fall he sustained in Iraq. 

In June 2016 the Veteran underwent a private consultation and examination regarding his right hip degenerative arthritis.  The private physician, Dr. P.Y., referred to the "same accident that caused service-connected injury to the right knee."  The physician further opined that since that injury the Veteran developed constant right hip pain consistent with "advanced degenerative joint disease of the right hip."  Dr. P.Y. concluded that it was more likely than not that the Veteran's right hip disability was directly and causally related to the fall injury and therefore directly and causally related to the Veteran's military service.

The Board finds that service connection for right hip degenerative arthritis is warranted.  The Veteran has been diagnosed by private and VA physicians with right hip degenerative arthritis.  The record includes the competent and credible medical opinion of Dr. P.Y. that the Veteran's right hip degenerative arthritis is directly and causally related to the in-service fall injury the Veteran sustained in Iraq..  Therefore, the Board finds that entitlement to service connection for right hip degenerative arthritis is granted.

D.  Acquired Psychiatric Disorder 

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and major depressive disorder, due to his service in Iraq as a result of fear of hostile enemy or terrorist activity.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-V); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

The Veteran's STRs and separation examinations are silent for any acquired psychiatric disorders.  In August 2010 the Veteran underwent a VA mental health primary care consultation due to "some features of depression and PTSD."  The Veteran reported that he began to feel depression while on active duty in 2005 in Iraq but also mentioned that his chronic pain and difficulties with his children were main frustrations resulting in depression.  The Veteran further reported broken sleep cycles averaging around six to seven hours, physiological arousal to triggers but denied further symptoms of PTSD.  After performing a mental health screening the VA psychologist diagnosed the Veteran with a major depressive disorder.

September 2010 VA treatment notes include a psychiatric note for depression treatment.  The Veteran reported his depression as existing since his return from active duty.  The VA provider prescribed an anti-depressant as treatment and further clarified the diagnosis to include dysthymic disorder.  In a December 2010 VA mental health evaluation the Veteran reported partial effectiveness of his anti-depressant medication.  In March 2012 the Veteran submitted a statement in support of his claim indicating that since his return from his active duty Iraq deployment he has become unorganized, easily frustrated, apathetic, and experiences "flash backs."  

In October 2016 the Veteran was provided an initial PTSD examination and assessment by a private licensed psychologist using a VA PTSD Disability Benefits Questionnaire.  In response to the question "does the Veteran no have or has he/she ever been diagnosed with PTSD" the private psychologist indicated "yes" and further stated that the Veteran's symptoms of PTSD and depression, as likely as not, overlap with insomnia and concentration issues.  The psychologist provided extensive notes and findings under each of the specific criteria from the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) to support the diagnosis of PTSD.  The Veteran also submitted a statement in support of his claim which provided details surrounding several incidents in which he came under direct enemy fire.  

In February 2017 the Veteran underwent a VA initial PTSD DBQ examination.  The VA examiner indicated that the Veteran did not have a PTSD diagnosis that conformed to the DSM-V criteria and that the Veteran did not have any current diagnosed mental disorder.  However, the examiner did indicate that the Veteran's in-service stressor was sufficient to support a diagnosis of PTSD.  Ultimately the VA examiner opined that the Veteran's test results were valid and "not clinically significant for anxiety, depression, or PTSD" and that his self-reported symptoms of PTSD "not meet full criteria for any mental health disorder."

Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise.  The medical evidence provides contrasting viewpoints concerning the nature and etiology of the Veteran's psychiatric condition, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The February 2017 VA examination included a negative opinion, discussion of the record, and acknowledged the October 2016 private findings but seemed to discredit them as the result of a one-off examination.  In contrast, the October 2016 opinion from a private psychologist is positive and includes a detailed consideration of the required diagnostic criteria for PTSD. 

Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  Thus, when reviewing the totality of the evidence, the Board finds credible evidence that the Veteran's reported in-service stressor occurred.  See 38 C.F.R. § 3.304(f)(3).  Moreover, there is evidence of a diagnosis of PTSD based upon the diagnostic criteria, as well as a competent medical nexus between the Veteran's PTSD and his active service.  For these reasons, the Board finds that service connection for PTSD is granted.  

ORDER

Entitlement to service connection for lumbar spine DDD is granted.

Entitlement to service connection for right leg sciatica, as secondary to service-connected lumbar spine DDD is granted.

Entitlement to service connection for right hip degenerative arthritis is granted.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran contends that his bilateral foot disabilities are due to service.  The Veteran's first separation examination in February 1981 indicated that he was experiencing foot trouble.

Post-service VA treatment notes from December 2009 document right foot pain that had existed for several months.  The Veteran had an X-ray of his right foot in September 2010 that revealed moderate hallux valgus and minimal degenerative change to the first metatarsal phalangeal joint.  The Veteran also underwent a September 2010 VA foot examination for a left foot condition that he stated began at the time of separation from his first period of active service.  The Veteran stated that both feet were bothering him during his active duty deployment to Iraq and that the pain would increase while on rough terrain and wearing the boots he was issued.  A physical examination of the Veteran's feet revealed tenderness between the ball of the foot and first and second toes on the left foot as well as the right foot.

In June 2016 the Veteran underwent a private consultation and examination for his feet.  The private physician, Dr. P.Y., diagnosed the Veteran with osteoarthritis complicated by plantar fasciitis in both the left and right foot.  With consideration of the Veteran's descriptions of active duty bilateral foot pain and physical examination the physician opined that "documented onset of this condition which persists to the present during active duty military service should qualify this condition for service connection."  While this is indicates the possibility of a nexus the Board finds that further development is required to adjudicate the claim.

Furthermore, the Veteran in testimony before the undersigned, indicated that his he began experiencing problems with his feet, specifically pain, during boot camp.  These problems then became worse due to the boots he was provided during his active duty service in Iraq. 

The basis of the private physician's nexus opinion was documented onset of osteoarthritis in-service.  While the Veteran has some documentation of foot trouble at separation from his first period of active duty and has offered competent and credible statements regarding experiencing foot pain, there is no documentation of in-service onset of bilateral foot osteoarthritis.  The report of a periodic physical examination in February 2002 did not include any complaints or findings related to foot pain.  However, as stated above there is evidence of in-service foot pain, and a review of the claims file does not reveal any medical opinion regarding whether it is at least as likely as not that the Veteran's bilateral foot osteoarthritis is due to his in-service bilateral foot pain.  Therefore a new examination and opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the current nature and likely etiology of any diagnosed bilateral foot disabilities.  Copies of all pertinent records, to include a complete copy of the REMAND, should be made available to the examiner.

Based on the examination and review of the record, the examiner should address the following:

Is it at least likely as not that any currently diagnosed right or left foot disability is related to service?

The examiner must consider and comment on the following:  (i) the Veteran's statements and testimony regarding in-service bilateral foot pain at separation in March 1981, which the Board finds credible; (ii) the periodic examination in February 2002 that did not include any complaints or findings related to foot pain, and; (iii) the June 2016 opinion of Dr. P.Y.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


